 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2527 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in recognition and celebration of the National Baseball Hall of Fame. 
 
 
1.Short titleThis Act may be cited as the National Baseball Hall of Fame Commemorative Coin Act.
2.FindingsThe Congress finds the following:
(1)On June 12, 1939, the National Baseball Hall of Fame and Museum opened in Cooperstown, New York. Ty Cobb, Walter Johnson, Christy Mathewson, Babe Ruth, and Honus Wagner comprised the inaugural class of inductees. This class set the standard for all future inductees. Since 1939, just one percent of all Major League Baseball players have earned induction into the National Baseball Hall of Fame.
(2)The National Baseball Hall of Fame and Museum is dedicated to preserving history, honoring excellence, and connecting generations through the rich history of our national pastime. Baseball has mirrored our Nation's history since the Civil War, and is now an integral part of our Nation's heritage.
(3)The National Baseball Hall of Fame and Museum chronicles the history of our national pastime and houses the world's largest collection of baseball artifacts, including more than 38,000 three dimensional artifacts, 3,000,000 documents, 500,000 photographs, and 12,000 hours of recorded media. This collection ensures that baseball history and its unique connection to American history will be preserved and recounted for future generations.
(4)Since its opening in 1939, more than 14,000,000 baseball fans have visited the National Baseball Hall of Fame and Museum to learn about the history of our national pastime and the game's connection to the American experience.
(5)The National Baseball Hall of Fame and Museum is an educational institution, reaching 10,000,000 Americans annually. Utilizing video conference technology, students and teachers participate in interactive lessons led by educators from the National Baseball Hall of Fame Museum. These award-winning educational programs draw upon the wonders of baseball to reach students in classrooms nationwide. Each educational program uses baseball as a lens for teaching young Americans important lessons on an array of topics, including mathematics, geography, civil rights, women's history, economics, industrial technology, arts, and communication.
3.Coin specifications
(a)DenominationsIn recognition and celebration of the National Baseball Hall of Fame, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:
(1)$5 Gold coinsNot more than 50,000 $5 coins, which shall—
(A)weigh 8.359 grams;
(B)have diameter of 0.850 inches; and
(C)contain 90 percent gold and 10 percent alloy.
(2)$1 Silver coinsNot more than 400,000 $1 coins, which shall—
(A)weigh 26.73 grams;
(B)have a diameter of 1.500 inches; and
(C)contain 90 percent silver and 10 percent copper.
(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—
(A)weigh 11.34 grams;
(B)have a diameter of 1.205 inches; and
(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
(d)Sense of CongressIt is the sense of Congress that, to the extent possible without significantly adding to the purchase price of the coins, the $1 coins and $5 coins minted under this Act should be produced in a fashion similar to the 2009 International Year of Astronomy coins issued by Monnaie de Paris, the French Mint, so that the reverse of the coin is convex to more closely resemble a baseball and the obverse concave, providing a more dramatic display of the obverse design chosen pursuant to section 4(c).
4.Design of coins
(a)In generalThe design for the coins minted under this Act shall be—
(1)selected by the Secretary after consultation with—
(A)the National Baseball Hall of Fame;
(B)the Commission of Fine Arts; and
(2)reviewed by the Citizens Commemorative Coin Advisory Committee.
(b)Designations and inscriptionsOn each coin minted under this Act there shall be—
(1)a designation of the value of the coin;
(2)an inscription of the year 2014; and
(3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
(c)Selection and approval process for obverse design
(1)In generalThe Secretary shall hold a competition to determine the design of the common obverse of the coins minted under this Act, with such design being emblematic of the game of baseball.
(2)Selection and approvalProposals for the design of coins minted under this Act may be submitted in accordance with the design selection and approval process developed by the Secretary in the sole discretion of the Secretary. The Secretary shall encourage 3-dimensional models to be submitted as part of the design proposals.
(3)ProposalsAs part of the competition described in this subsection, the Secretary may accept proposals from artists, engravers of the United States Mint, and members of the general public.
(4)CompensationThe Secretary shall determine compensation for the winning design under this subsection, which shall be not less than $5,000. The Secretary shall take into account this compensation amount when determining the sale price described in section 6(a).
(d)Reverse designThe design on the common reverse of the coins minted under this Act shall depict a baseball similar to those used by Major League Baseball.
5.Issuance of coins
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
(b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2014.
6.Sale of coins
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—
(1)the face value of the coins;
(2)the surcharge provided in section 7(a) with respect to such coins; and
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping).
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.
(c)Prepaid orders
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.
7.Surcharges
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:
(1)A surcharge of $35 per coin for the $5 coin.
(2)A surcharge of $10 per coin for the $1 coin.
(3)A surcharge of $5 per coin for the half-dollar coin.
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Baseball Hall of Fame to help finance its operations.
(c)AuditsThe National Baseball Hall of Fame shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
9.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
